DETAILED ACTION
This office action is in response to the communication received on December 1, 2021 concerning application No. 16/663,412 filed on October 25, 2019.
	Claims 1 and 3-18 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/01/2021 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “wherein the body lumen comprises a tortuous shape such that, during the movement, a direction of the movement changes according to the tortuous shape” and “wherein the changes in the directionality indicator are a result of the changes in the direction of the movement according to the tortuous shape”, examiner respectfully disagrees. [0165] of Altmann teaches that the target structure refers to one of a chamber of the heart, wall, surface, blood vessel, or other anatomical features. When the target is a chamber of the heart or a blood vessel the path of movement the catheter must follow in order to reach the target structure is one of a tortuous shape. The vasculature of a subject is considered to have a tortuous shape, for example fig. 1 shows an image of the heart along with some of the surrounding vasculature. As can be seen in fig. 1 the catheter 28 is required to make multiple turns in order to reach one of the chambers of the heart, therefore making the path tortuous. Additionally, [0188] of Altmann discloses the orientation icon 81 is “displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body”, meaning that as the catheter . 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Altmann et al. (US 20060241445, hereinafter Altmann).
Regarding claim 1, Altmann teaches an intraluminal ultrasound imaging system (fig. 1, console 34), comprising: 
a processor circuit ([0155], “image processor 42”) configured for communication with an intraluminal ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42”), wherein the processor circuit is configured to: 
receive a plurality of intraluminal ultrasound images ([0109], “image processor generating a plurality of two-dimensional ultrasonic images of the target based on the signals transmitted by the ultrasonic sensor”) obtained by the intraluminal ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42” fig. 2 shows the transducer is a part of the distal tip of the catheter 28) during movement of the intraluminal ultrasound imaging catheter through a body lumen of a patient (claim 21 explains that the plurality of images are obtained as the catheter is moved through a lumen. The example in this case being one of the chambers of the hearts), wherein the body lumen comprises a tortuous shape such that, during the movement, a direction of the movement changes according to the tortuous shape ([0165] discloses that the target structure refers to one of a chamber of the heart, wall, surface, blood vessel, or other anatomical features. When the target is a chamber of the heart or a blood vessel the path of movement the catheter must follow in order to reach the target structure is one of a tortuous shape. The vasculature of a subject is considered to have a tortuous shape, for example fig. 1 shows an image of the heart along with some of the surrounding vasculature. As can be seen in fig. 1 the catheter 28 is required to make multiple turns in order to reach one of the chambers of the heart, therefore making the path tortuous, during movement, a direction of the movement changes according to the tortuous shape); 
determine an orientation of each of the plurality of intraluminal ultrasound images ([0155], “image processor 42 typically computes or determines position and orientation information”); 
output, to a display (fig. 1, display 44) in communication with the processor circuit ([0169], “image processor displays one or more of these images to the physician”), a screen display comprising: 
the plurality of intraluminal ultrasound images (fig. 6, [0188], “projected image 87”); and 
(fig. 6, [0188], “orientation icon 81”) that changes to identify the orientation corresponding to a respective intraluminal ultrasound image of the plurality of intraluminal ultrasound images, wherein the changes in the directionality indicator are a result of the changes in the direction of the movement according to the tortuous shape (fig. 6, [0188], discloses the orientation icon 81 is “displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body”, meaning that as the catheter moves throughout the tortuous shape of the lumen the directionality indicator changes positions based on the movement of the catheter. All of the images the catheter generates while on its path are seen as the plurality of images).
Regarding claim 4, Altmann teaches the system of claim 1, as set forth above, the directionality indicator comprises a direction relative to at least one of the body lumen or the patient ([0188], “icon 81, typically having the same shape of the imaged anatomical structure” the icon represents both the body lumen and the patient as the anatomical structure is part of the patient).
Regarding claim 5, Altmann teaches the system of claim 4, as set forth above, wherein the direction relative to the patient comprises at least one of an anterior direction, a posterior direction, a medial direction, or a lateral direction ([0188], because the icon 81 takes the shape of the imaged anatomical structure the layout of the icon is anatomically correct in reference to the patient therefore whichever direction is facing the catheter icon 99 is the same direction the catheter is facing in real-time in regards to the patient).
Regarding claim 6, Altmann teaches the system of claim 5, as set forth above, further comprising a user interface (fig. 1, pointing device 45) in communication with the processor (fig. 1 shows that the pointing device 45 is connected to the image processor 42), wherein the processor circuit is configured to receive a user input via the user interface ([0169], “permitting the user to mark an image in such a way that a computer is able to locate the marks in the image”, [0164] describes that the image processor is a computer). 
Regarding claim 15, Altmann teaches the system of claim 1, as set forth above, further comprising: the intraluminal ultrasound imaging catheter (fig. 1 shows that system 34 contains the catheter 28).
Regarding claim 17, Altmann teaches an intraluminal ultrasound imaging method (abstract), comprising: 
receiving, at a processor circuit ([0155], “image processor 42”) in communication with an intraluminal ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42”), a plurality of intraluminal ultrasound images ([0109], “image processor generating a plurality of two-dimensional ultrasonic images of the target based on the signals transmitted by the ultrasonic sensor”) obtained by the intraluminal ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42” fig. 2 shows the transducer is a part of the distal tip of the catheter 28) during movement of the intraluminal ultrasound imaging catheter through a body lumen of a patient (claim 21 explains that the plurality of images are obtained as the catheter is moved through a lumen. The example in this case being one of the chambers of the hearts), wherein the body lumen comprises a tortuous shape such that, during the movement, a direction of the movement changes according to the tortuous shape ([0165] discloses that the target structure refers to one of a chamber of the heart, wall, surface, blood vessel, or other anatomical features. When the target is a chamber of the heart of a blood vessel the path of movement the catheter must follow in order to reach the target structure is one of a tortuous shape. The vasculature of a subject is considered to have a tortuous shape, for example fig. 1 shows an image of the heart along with some of the surrounding vasculature. As can be seen in fig. 1 the catheter 28 is required to make multiple turns in order to reach one of the chambers of the heart, therefore making the path tortuous, during movement, a direction of the movement changes according to the tortuous shape); 
determining, by the processor circuit, an orientation of each of the plurality of intraluminal ultrasound images ([0155], “image processor 42 typically computes or determines position and orientation information”); and 
outputting, to a display (fig. 1, display 44) in communication with the processor circuit ([0169], “image processor displays one or more of these images to the physician”), a screen display comprising:  312018PF01115 
the plurality of intraluminal ultrasound images (fig. 6, [0188], “projected image 87”); and 
a directionality indicator (fig. 6, [0188], “orientation icon 81”) that changes to identify the orientation corresponding to a respective intraluminal ultrasound image of the plurality of intraluminal ultrasound images, wherein the changes in the directionality indicator are a result of the changes in the direction of the movement according to the tortuous shape (fig. 6, [0188], discloses the orientation icon 81 is “displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body”, meaning that as the catheter moves throughout the tortuous shape of the lumen the directionality indicator changes positions based on the movement of the catheter. All of the images the catheter generates while on its path are seen as the plurality of images).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Jackson et al. (US 20030065265, as cited in the Applicant’s 03/24/2020 IDS, hereinafter Jackson).
Regarding claim 3, Altmann teaches the system of claim 1, wherein the processor circuit is configured to output, via the screen display, as set forth above. Altmann does not specifically teach the plurality of intraluminal ultrasound images is rotated in the screen display based on the determined orientation, wherein the directionality indicator comprises the same orientation in the screen display for the plurality of intraluminal ultrasound images. 
However, 
([0048], “the image is oriented in a transducer up position when the transducer 12 is on the top or anterior side of the leg. After the transducer 12 is rotated around to the side of the leg, the image also rotates so that the top of the leg stays at the top of the display”, figs. 4D-4F. In regards to the directionality indicator staying in the same orientation, the directionality indicator of Altmann follows the orientation of the image in real-time. Therefore if the image is rotated so will the directionality indicator so if all of the images are rotated so that they have the same top position the directionality indicator will stay will the top facing up.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the plurality of intraluminal ultrasound images be rotated in the screen display based on the determined orientation. It would have been obvious to combine the known technique of Jackson with the teachings of Altmann in order to view the plurality of images in relation to the same reference. 
Regarding claim 7, Altmann teaches the system of claim 6, as set forth above. Altmann does not specifically teach the processor circuit is configured to reorient at least one of the intraluminal ultrasound image or the directionality indicator in the screen display, in response to the user input.
However, 
([0043], “controller 20”) is configured to reorient at least one of the intraluminal ultrasound image or the directionality indicator in the screen display, in response to the user input ([0043], “the user rotates the orientation of the image to any arbitrary angle using a track ball or other device on the user interface 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the user reorient the intraluminal ultrasound image or the directionality indicator. The motivation to do this would be to allow the user to orient the display in a way that best suits the user’s medical analysis, as recognized by Jackson ([0043]).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Mo et al. (US 20130072795, hereinafter Mo).
Regarding claim 8, Altmann teaches the system of claim 1, and intraluminal ultrasound images as set forth above. Altmann does not teach perform an enhancement of the intraluminal ultrasound image, in response to the user input; and modify the intraluminal ultrasound image in the screen display based on the enhancement.
However, 
Mo in the same field of endeavor teaches perform an enhancement of the intraluminal ultrasound image, in response to the user input ([0038], “the user interface is configured to allow the user to touch the ultrasound image 112 displayed on the touch screen 102 to provide the touch input”, [0040] describes that the touch inputs include different image processing functions to alter the ultrasound image 112); and 
modify the intraluminal ultrasound image in the screen display based on the enhancement ([0039], “provide an updated display of the ultrasound image 112”). 
([0041]).
Regarding claim 9, Altmann in view of Mo teaches the system of claim 8, as set forth above. Mo further teaches wherein the enhancement comprises at least one of contrast, gain, focus, or brightness of the ultrasound image ([0040] describes the image enhancements, two of which include brightness and contrast of the image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Altmann to have the enhancements include at least one of contrast, gain, focus, or brightness of the ultrasound image. The motivation to do this is to improve the ultrasound image, as recognized by Mo ([0041]).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Cai et al. (US 20150073279, as cited in the Applicant’s 03/24/2020 IDS, hereinafter Cai).
Regarding claim 10, Altman teaches system of claim 1, and a processor as set forth above. Altmann does not teach the processor is configured to: perform an automatic measurement of the body lumen based on the intraluminal ultrasound image; and output the automatic measurement via the screen display.
However, 
Cai teaches the processor (fig. 1, processor 106) is configured to: 
(fig. 4, [0053], “include lumen area estimate and estimates of the maximum and minimum lumen diameter as indicated by the reference numeral 414”) of the body lumen based on the intraluminal ultrasound image ([0053], “these estimates may be made for either (or both) of the cross sectional images 402 and 404); and 
output the automatic measurement via the screen display (fig. 4 shows that the area and diameter are displayed on the screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have an automatic measurement of the body lumen based on the intraluminal ultrasound image; and output the automatic measurement via the screen display. It would have been obvious to combine the known technique of Cai with the system of Altmann in order to know how the dimensions of the current vessel compare to the average dimensions or previously determined dimensions for the patient.
Regarding claim 11, Altman in view of Cai teaches the system of claim 10, as set forth above. Cai further teaches wherein the automatic measurement comprises at least one of an area, a diameter, a length, or a compression percentage ([0053], “area estimate”, “lumen diameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have an automatic measurement of the body lumen that includes at least one of an area, a diameter, a length, or a compression percentage. It would have been obvious to combine the known technique of Cai with the system of Altmann in order to know how the dimensions of the current vessel compare to the average dimensions or previously determined dimensions for the patient.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Huennekens et al. (US 20060241465, hereinafter Huennekens).
Regarding claim 12, Altman teaches system of claim 1, and a display screen as set forth above. Altmann does not teach the screen display further comprises an external view of the body lumen.
However, 
Huennekens teaches the screen display (fig. 4, 501) further comprises an external view of the body lumen (enhanced radiological image 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the screen display further comprise an external view of the body lumen. It would have been obvious to combine the known technique of Huennekens with the system of Altmann in order to have a complete view of the lumen being imaged.
Regarding claim 13, Altman in view of Huennekens teaches the system of claim 12, as set forth above. Huennekens further teaches the screen display (fig. 4, 401) further comprises an indicator (marker artifact 420) identifying a location of the intraluminal ultrasound image along a length of the body in the external view ([0054], “the marker artifact (derived from a fluoroscope image of a radiopaque marker near the probe 22 mounted on the distal end of the catheter 20) is superimposed upon/overlays the angiogram/roadmap background of the enhanced radiological image 410” the location of the marker 420 corresponds to the location of the image 400 in the lumen).
. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Mienkina (US 20160000401).
Regarding claim 14, Altman teaches system of claim 1, and a display screen as set forth above. Altmann does not specifically teach the screen display further comprises an instructional pane displaying at least one of status information about the system, instructions for operating the system, or instructions for moving the intraluminal ultrasound imaging catheter through the body lumen.
However, 
Mienkina teaches the screen display (fig. 1, user interface 122) further comprises an instructional pane (fig. 1 the section of the user interface 122 where the instructions are displayed is considered to be the instructional pane) displaying at least one of status information about the system, instructions for operating the system, or instructions for moving the intraluminal ultrasound imaging catheter through the body lumen ([0037], “instructions are output for display on a user interface in order to guide an operator through the selected protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the ([0037]).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Dala-Krishna (US 20090005679).
Regarding claim 16, Altman teaches system of claim 1, and the processor circuit as set forth above. Altmann does not specifically teach the processor circuit is configured to identify at least one anatomical landmark in the plurality of intraluminal ultrasound images, and wherein the processor circuit determining the orientation is based on the at least one anatomical landmark.
However, 
Dala-Krishna in the same field of endeavor teaches the processor circuit is configured to identify at least one anatomical landmark ([0093], “the processor recognizes that a structure exists at a particular location”) in the plurality of intraluminal ultrasound images ([0094], “with recognized surface and structure datasets from each image frame”), and wherein the processor circuit determining the orientation is based on the at least one anatomical landmark ([0095] describes comparing the recognized structure to a model and using the comparison to calculate the orientation of the transducer which also provides the orientation of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann to have the processor circuit is configured to identify at least one anatomical landmark in the plurality of intraluminal ultrasound images, and wherein the processor circuit determining the orientation is ([0095]).
Regarding claim 18, Altmann teaches an intravascular ultrasound imaging system for use in peripheral vasculature, the system comprising:
 an intravascular ultrasound imaging catheter (fig. 1, catheter 28) configured to obtain a plurality of intravascular ultrasound images (abstract explains that a plurality of ultrasonic images are acquired) during movement of the intravascular ultrasound imaging catheter through a peripheral blood vessel of a patient (claim 21 explains that the plurality of images are obtained as the catheter is moved through a lumen. The example in this case being one of the chambers of the hearts), wherein the body lumen comprises a tortuous shape such that, during the movement, a direction of the movement changes according to the tortuous shape ([0165] discloses that the target structure refers to one of a chamber of the heart, wall, surface, blood vessel, or other anatomical features. When the target is a chamber of the heart of a blood vessel the path of movement the catheter must follow in order to reach the target structure is one of a tortuous shape. The vasculature of a subject is considered to have a tortuous shape, for example fig. 1 shows an image of the heart along with some of the surrounding vasculature. As can be seen in fig. 1 the catheter 28 is required to make multiple turns in order to reach one of the chambers of the heart, therefore making the path tortuous, during movement, a direction of the movement changes according to the tortuous shape);
a processor circuit ([0155], “image processor 42”) configured for communication with the intravascular ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42”), wherein the processor circuit is configured to: 
receive the plurality of intravascular ultrasound images ([0109], “image processor generating a plurality of two-dimensional ultrasonic images of the target based on the signals transmitted by the ultrasonic sensor”) obtained by the intravascular ultrasound imaging catheter ([0155], “reflected echoes are sent by transducers 40 over cables 33 through catheter 28 to an image processor 42” fig. 2 shows the transducer is a part of the distal tip of the catheter 28);
determine an orientation of each of the plurality of intravascular ultrasound images ([0155], “image processor 42 typically computes or determines position and orientation information”); 
output, to a display (fig. 1, display 44) in communication with the processor circuit ([0169], “image processor displays one or more of these images to the physician”), a screen display comprising: 
the plurality of intravascular ultrasound images (fig. 6, [0188], “projected image 87”); and 
a directionality indicator (fig. 6, [0188], “orientation icon 81”) that changes to identify the orientation corresponding to a respective intraluminal ultrasound image of the plurality of intraluminal ultrasound images, wherein the changes in the directionality indicator are a result of the changes in the direction of the movement according to the tortuous shape (fig. 6, [0188], discloses the orientation icon 81 is “displayed with the same orientation as the projection image 87 in real-time as catheter 28 is moved within the patient’s body”, meaning that as the catheter moves throughout the tortuous shape of the lumen the directionality indicator changes positions based on the movement of the catheter. All of the images the catheter generates while on its path are seen as the plurality of images).
	Altmann does not specifically teach identifying at least one anatomical landmark in the plurality of intravascular images and determine the orientation of the plurality of intravascular images based on the at least one anatomical landmark.
	However, 
	Dala-Krishna in the same field of endeavor teaches identifying at least one anatomical landmark ([0093], “the processor recognizes that a structure exists at a particular location”) in the plurality of intravascular images ([0094], “with recognized surface and structure datasets from each image frame”) and determine the orientation of the plurality of intravascular images based on the at least one anatomical landmark ([0095] describes comparing the recognized structure to a model and using the comparison to calculate the orientation of the transducer which also provides the orientation of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Altmann identify at least one anatomical landmark in the plurality of intravascular images and determine the orientation of the plurality of intravascular images based on the at least one anatomical landmark. The motivation to do this would be to assist in the generation of three-dimensional images, as recognized by Dala Krishna ([0095]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hoffman et al. (US 2019/0117191), [0026] discloses that the body lumen being traversed by the catheter can be tortuous.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791